Citation Nr: 0109520	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-24 569\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right fibula, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which increased a previous noncompensable rating for 
residuals of a fracture of the right fibula to 10 percent, 
from April 1998..  

At a June 2000 hearing in Atlanta, Georgia before the 
undersigned it was contended that the veteran had, in fact, 
sustained a fracture of the "left" distal fibula and not 
the right distal fibula.  In effect, the veteran is claiming 
that the left ankle disability should be service-connected.  
This matter has not been adjudicated by the RO and, thus, is 
referred to the RO for initial consideration.  


FINDING OF FACT

The residuals of a fracture of the distal right fibula are 
manifested by X-ray evidence of some deformity from old 
trauma, but there is no more than mild- moderate limitation 
of motion of the right ankle and no evidence of more than 
slight overall impairment.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of a 
fracture of the right fibula is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5271 
(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking an increased rating for residuals of 
a fracture of the right fibula.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).  
This law rewrites that 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA examination, private clinical records and VA 
outpatient treatment (VAOPT) records are on file, and a 
personal hearing before the undersigned was conducted in 
February 2000.  There is no indication in the record that 
there is any additional evidence that has not been associated 
with the claims file, and the Board finds he is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.71a, DC 5262 malunion of the tibia or 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  For a 20 percent rating there must be 
moderate knee or ankle disability.  

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

Under 38 C.F.R. § 5272, ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position warrants a 10 
percent rating and when in poor weight-bearing position a 20 
percent rating is warranted.  Under 38 C.F.R. § 5273, 
malunion of the os calcis or the astragalus with moderate 
deformity warrants a 10 percent rating and 20 percent is 
warranted is the deformity is marked.  Under 38 C.F.R. 
§ 5274, a 20 percent rating is warranted for residuals of an 
astragalectomy.  

Background

The veteran sustained a fracture at the distal third of the 
right fibula in March 1970.  An X-ray revealed it was an 
oblique fracture with slight angulation.  The ankle mortise 
at the talo-talar joint was preserved.  A July 17, 1970 
clinical note reflects that 4 1/2 months later the fracture was 
well healed, although the veteran had intermittent swelling 
at the fracture site.  An August 10, 1970 clinical notation 
reflects that he was returned to full duty.  The service 
separation examination in September 1970 noted that the 
fracture was well healed.  

VAOPT records of 1997 and 1998 reflect treatment for left 
knee and ankle pain and diagnoses of degenerative joint 
disease (DJD) of the left knee and left ankle.  

In March 1998 a physician from the Southwest Georgia 
Orthopedic & Sports Medicine Clinic stated that X-rays in 
1997 had revealed severe DJD of both knees and that the 
veteran would eventually need knee replacements.  Reportedly, 
he had had previous knee surgery, probably meniscectomies, 
secondary to prior trauma of the knees.  Treatment records of 
August and September 1999 from that facility also indicate 
that he had had prior ankle surgery and X-rays revealed DJD 
of one of his ankles.  

On VA examination in May 1998 the veteran complained of pain, 
weakness, stiffness, swelling, redness, instability, locking, 
and tenderness but not heat, redness or abnormal motion.  He 
had flare-ups and stated that the frequency was related to 
the weather and was relieved by heat and Aleve.  He indicated 
that when he had flare-ups he was unable to function, 
standing or walking, on the job.  It was not made clear that 
these complaints related specifically to the right ankle.  He 
stated that the brace he usually wore on his left ankle was 
currently being repaired.  He had left ankle pain and was not 
able to climb a ladder, which he usually had to do at work, 
and, thus, was not able to work on scaffolding.  

On physical examination there was no objective evidence of 
deformity, angulation, false motion, shortening, or intra-
articular involvement.  There was no malunion, nonunion, 
loose motion or false joint.  There was no objective evidence 
of tenderness, edema, painful motion, weakness, redness or 
heat.  There was no gait disturbance.  There was no ankylosis 
but it was noted that he had more wear on the anterior 
portion of the left shoe than the right shoe.  X-rays 
revealed severe DJD of the right knee and mild DJD of the 
right ankle which might represent post-traumatic arthritis.  
There was a healed distal fibular fracture and a small 
plantar calcaneal spur.  The diagnosis was status post 
fracture of the "left" ankle with post traumatic arthritis.  

On VA examination in May 1999 the veteran's primary 
complaints related to his "left" ankle.  He also had 
complaints referable to the left knee and reported that after 
he had sustained a ligamentous injury of his right knee in 
1980 he had two attempts at surgical correction.  He had no 
complaints related to his right ankle.  

On physical examination the veteran's right knee was 
unremarkable except for surgical scarring.  He had full range 
of motion in flexion and extension of the right knee without 
joint deformity, erythema or swelling.  Examination of his 
right ankle was normal.  Reflexes were 2+ in both ankles.  
While the claim file was not available for review by the 
examination, X-rays of the knees and left ankle of December 
1998 were reviewed.  Current X-rays revealed a deformity of 
the distal right fibula from old trauma but mineralization 
and articulation of the bones were within normal limits and 
there was a plantar spur on the os calcis.  The impression 
was degenerative changes.  

Additional private medical reports, dated in August and 
September 1999, reflect treatment for ankle pain and carpal 
tunnel syndrome.  It was reported that he had about 5 degrees 
of dorsiflexion and 10 degrees of plantar flexion.  There was 
tenderness at extremes of motion and x-rays revealed moderate 
degenerative joint disease.  There was also mild effusion.  

At the June 2000 hearing the veteran testified that he had 
had increased disability in his service-connected disorder at 
issue, which is his only service-connected disability.  He 
testified that he had numbness of both feet and that he had 
been told that this was due to his nonservice-connected 
diabetes (pages 10, 11, and 13 of that transcript).

Analysis

The overall evidence of record does not reveal more than 
slight impairment to the right ankle as a result of the 
fracture incurred in service.  At the recent VA examination 
the veteran had no complaints pertaining to his right ankle 
and while recent X-rays reveal a deformity of the distal 
right fibula from old trauma and mild degenerative joint 
disease of the right ankle, there was no resultant limitation 
of motion or other functional impairment.  Though recent 
private medical reports reflect moderate limitation of motion 
and effusion in the right ankle, the exhibited disability was 
no more than slight.  Accordingly, it is not shown that he 
has or nearly approximates moderate impairment of the right 
ankle required for the next higher schedular rating of 20 
percent.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Furthermore, the Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 (2000) is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In this case, however, the 
veteran does not exhibit weakness or instability, deformity, 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  In reaching this decision, it is the 
judgment of the Board that the preponderance of the evidence 
is against the claim and, thus, there is no doubt to be 
resolved in favor of the veteran.   


ORDER

An increased rating for residuals of a fracture of the right 
fibula is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



